Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/11/22 and 8/10/22 was filed after the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference Prumper; Heinrich US 5154571 A teaches:
A multistage turbocompressor with a two-stage transmission with a double intermediate cogwheel (5) consisting of two cogwheels (51 and 52). The first cogwheel has a larger module than the second cogwheel and engages only a central cogwheel (2) that drives the pinion shafts (3 & 4) in the first stage. The second cogwheel engages only the pinion shafts (6, 7, & 8) in the second stage. (abstract)
But fails to teach:
a compression-unit-driving mechanism which drives the plurality of compression units, wherein the compression-unit-driving mechanism includes a plurality of driven gears which are fixed to respective rotation shafts of the plurality of compression units, and a plurality of large-diameter gears which are directly or indirectly driven by a drive source and have outer diameters larger than those of the plurality of driven gears, and wherein the plurality of large-diameter gears is arranged side by side in a horizontal direction and each of the plurality of large-diameter gears meshes with two or more of the plurality of driven gears.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873. The examiner can normally be reached IFP Mon- Fri 8:30 am- 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745